Citation Nr: 0528332	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-02 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with degenerative joint disease and loss of 
flexion, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left knee injury with degenerative joint disease and loss of 
extension, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
November 1991. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied an increased rating for 
residuals of a left knee injury, rated as 20 percent 
disabling at that time.  A temporary total rating based on 
surgical treatment necessitating convalescence was granted, 
effective from December 10, 2002, to February 28, 2003, and 
from June 5, 2003, to August 31, 2003.  In March 2005, the RO 
granted a separate 10 percent rating for loss of left knee 
extension.  In July 2005, the RO granted entitlement to 
service connection for a residual scar of the left knee.

In August 2005, the veteran appeared at the Honolulu RO and 
testified at a video conference hearing conducted by the 
undersigned Administrative Law Judge sitting in Washington, 
DC.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The residuals of the veteran's left knee injury results 
flexion limited to 15 degrees and extension limited to 10 
degrees when considering complaints of pain on motion and 
repetitive use; however, there are no objective findings of 
ankylosis or subluxation or instability.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a 
left knee injury with degenerative joint disease and loss of 
flexion have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2005).

2.  The criteria for an increased rating for residuals of a 
left knee injury with degenerative joint disease and loss of 
extension have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in May 2002 and July 2003, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for an increased rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for a higher disability evaluation.  
The May 2002 and July 2003 letters therefore provided notice 
of the first VCAA three elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board recognizes that neither the May 2002 nor the July 
2003 notice letter specifically addressed the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  However, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to the claim on appeal.  
Both letters specifically informed the veteran of the type(s) 
of evidence that would be relevant to his claim for an 
increased rating, and that it was his "responsibility" to 
support his claim with "appropriate evidence."  When 
considering the May 2002 and July 2003 notification letters, 
the Board finds that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.

The November 1999 rating decision, August 2002 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in January 2003, June 2004, and March 2005 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased rating.  
The August 2002 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  


Inpatient and outpatient treatment records from the Honolulu 
VA Medical Center (VAMC) and LBJ Tropical Medical Center 
(LBJ) are of record.  Statements from the veteran's treating 
physicians have also been obtained.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claims on appeal.  Indeed, in a 
letter received in May 2005, the veteran that the record was 
complete, and that he had no additional evidence to submit.  
The veteran was afforded VA examinations in April 2001, 
December 2002, July 2003, and March 2004 for the purpose of 
determining the nature and severity of his left knee 
disability.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004) (2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
May 2002 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2002 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an SOC was provided to the veteran in 
August 2002.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Service connection for the residuals of a left knee injury 
was granted in July 1992.  A 20 percent disability evaluation 
was assigned.  That rating remained in effect until the 
veteran filed his claim for an increased disability 
evaluation in July 1999.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, the 
veteran's left knee was initially rated under Diagnostic Code 
5257 (other impairment of the knee).  It was then rated under 
Diagnostic Code (tibia and fibula impairment). 

The veteran's left knee is now rated under Diagnostic Codes 
5260 and 5261 because separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04.  Given the veteran's 
knee symptoms, the Board has determined these are the most 
appropriate diagnostic codes for rating the veteran's left 
knee disability.  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In conjunction with his claim for an increased rating, the 
veteran submitted a July 1999 statement from his treating 
physician at LBJ indicating that he suffered from 
osteoarthrosis of the knee, which resulted in limited range 
of motion of the knee.  A similar letter received in May 2000 
described the veteran as having moderate to severe left knee 
pain that worsened with use.  A June 2000 treatment note from 
the Honolulu VAMC indicated that extension of the left knee 
was limited by five degrees, and that flexion was limited to 
110 degrees.  An August 2000 LBJ treatment note indicated 
that the veteran suffered from degenerative joint disease of 
the left knee, and that he had a decreased range of motion 
due to pain.  The veteran underwent an arthroscopy of the 
left knee in September 2000.  Prior to the procedure, he was 
noted to have a full range of motion of the knee with no 
evidence of laxity.  The arthroscopy found a small tear of 
the lateral meniscus and a small area of chondromalacia on 
the medial femoral condyle.

A post-surgery update dated in January 2001 indicated that 
the veteran continued to experience left knee pain.  He 
complained of pain with all ranges of motion.  There was no 
swelling, effusion, or instability.  However, he did have 
moderate weakness and atrophy of the left quadriceps muscle.  
A physician's letter dated in May 2001 described the veteran 
as having a very restricted range of motion of the left knee.  

The veteran underwent arthroscopic surgery of the left knee 
again in December 2002.  Prior to that surgery, range of 
motion of the left knee was from zero to 90 degrees.  There 
was no laxity with varus or valgus stress.  There was 
positive tenderness to palpation on both the medial and 
lateral joint line.  The assessment was tear of the posterior 
horn of the lateral meniscus.  An anterior cruciate ligament 
was also visualized.

In June 2003, the veteran underwent a repair of the anterior 
cruciate ligament of the left knee.  A post-surgery progress 
note indicated that range of motion was limited from 10 to 90 
degrees.  Reports dated in July 2003 show a limited range of 
motion of the left knee to 45 degrees of flexion and some 
limitation of extension.  There was also some indication that 
the veteran experienced laxity of the knee.  

A December 2003 follow-up report showed that the veteran had 
minus 10 degrees of full extension.  Flexion was painful 
after 40 degrees but the veteran could achieve flexion to 60 
degrees.  Treatment reports dated in January and February 
2004 indicate that the veteran continued to experience 
"severe left knee pain."  The active range of motion of the 
left knee reported during this period was flexion between 45 
and 60 degrees (painful through entire range), 19 and 60 
degrees, and 15 and 45 degrees.  A January 2004 report from 
his attending physician indicated that the range of motion 
was from 10 to 45 degrees.  Subsequent reports dated in 
February 2004 indicate that the range of motion of the 
veteran's left knee was between zero (0) and 90 degrees.  

The Board has also considered the reports of VA examinations 
conducted in April 2001, December 2002, July 2003, and March 
2004.  At his April 2001 examination, the veteran had a full 
range of motion of the knee.  There was also no evidence of 
atrophy or instability.  The ligaments were intact.  The 
veteran had "basically a normal knee examination."  

When he was examined in December 2002, the veteran complained 
of severe left knee pain.  He said the pain was even worse 
during flare-ups.  He also endorsed stiffness and giving away 
of the knee.  He stated that pain was exacerbated by 
repetitive use, prolonged sitting, and cold weather.  The 
veteran had full extension of the knee but flexion was 
limited to 30 degrees.   There was no varus or valgus laxity.  
There was severe medial and lateral tenderness.  Muscle 
strength was intact.   X-rays were negative for arthritis.  
The impression was left knee lateral meniscal tear and 
hypersensitivity.  The examiner opined that the 
hypersensitivity was consistent with possible reflex 
sympathetic dystrophy.  He said the veteran's loss of range 
of motion was not consistent with his isolated lateral 
meniscus tear or osteoarthritis.  

At his July 2003 examination, the veteran reported that his 
knee had improved since December 2002.  His gait was non-
antalgic with a knee brace.  He had no tenderness around the 
knee.  Range of motion was from five degrees to 115 degrees.  
He had no varus or valgus laxity.  Anterior drawer was 
negative.  The diagnosis was left knee anterior cruciate 
ligament reconstruction, status post one month.

At his March 2004 examination, the veteran complained of 
constant left knee pain.  He said the pain was worse with 
cold weather.  Flexion was limited to 40 degrees.  Extension 
was limited to 10 degrees.  There was no medial collateral 
ligament laxity.  There was negative Lachman, drawer's and 
McMurray's.  X-rays shows an anterior cruciate ligament 
repair and numerous fragments anteriorly and medially.  The 
examiner indicated that the veteran would experience "severe 
restrictions in the left knee" ranges of motion due to pain, 
repetitive use, and weakness. 

Providing the veteran the benefit of the doubt, the Board 
finds that the evidence of record supports a higher (30 
percent) evaluation for limitation of flexion of the left 
knee for the period.  The May 2001 physician's 
statement/letter described the veteran's range of motion as 
"very restricted."  The report of the December 2002 
examination documented loss of flexion to 30 degrees with no 
additional findings with regard to loss of use during flare-
ups.  The Board's attention is also drawn to the outpatient 
treatment records dated in January and February 2004 that 
describe the veteran as having severe limitation of motion of 
the left knee.  Although he was consistently able to achieve 
flexion to 45 to 60 degrees, the examiners noted that 
limitation due to pain began in some instances at 10 and 15 
degrees.  Further, the report of the March 2004 VA 
examination indicated that flexion of the left knee was 
limited to 40 degrees, and that pain, repetitive use, and 
weakness would result in "severe restrictions in the left 
knee" ranges of motion.  In sum, there is sufficient 
evidence that the veteran experiences limitation of flexion 
to 15 degrees when considering his complaint of severe pain 
on motion and repetitive use.  The criteria for a 30 percent 
rating have been met.  However, there is no basis for a 
rating in excess of 30 percent based on limitation of flexion 
of the knee due to any functional loss as the veteran is 
receiving the maximum schedular rating for limitation of 
flexion.  Johnston v. Brown, 10 Vet. App. 80 (1997).

An evaluation in excess of 10 percent for limitation of 
extension is not warranted.  A higher (20 percent) rating for 
limitation of extension would limitation to 15 degrees.  Such 
a finding has not been demonstrated.  Extension was full when 
the veteran was examined in April 2001 and December 2002 and 
was only limited to 10 degrees in March 2004.  There is also 
no evidence of limitation extension to 15 degrees contained 
in the veteran's treatment records.  The Board has also 
considered 38 C.F.R. §§ 4.40 and 4.45 addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The current rating, however, accounts for such 
consideration.  

The Board has also looked at other Diagnostic Codes for 
rating left knee disability and they do not provide a method 
for assigning a higher evaluation.  When the knee is 
ankylosed in an unfavorable angle between 25 and 45 degrees, 
a 50 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  In this case, however, there is no 
objective medical evidence of ankylosis of the knee.  A 
higher rating is not warranted under Diagnostic Code 5256.

The VA Office of General Counsel (OGC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The OGC concluded that for 
a knee disability rated under Diagnostic Code 5257 to warrant 
a separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 
98 (August 14, 1998).

Here, the medical evidence of record does not show objective 
findings of instability or subluxation.  The reports of the 
VA examinations all indicated that there was no varus or 
valgus instability of the left knee.  A separate compensable 
evaluation under the provisions of Diagnostic Code 5257 is 
therefore not for application.  The Board notes that there 
was some question in July 2003 as to whether the veteran 
experienced laxity of the knee.  However, this period is 
covered when the veteran was receiving a total disability 
evaluation under 38 C.F.R. § 4.30 and therefore can not be 
considered as a part of this rating.  The Board emphasizes 
that this was the only time when any sort of laxity of the 
left knee was documented.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left knee disability.  There is also no objective evidence 
that the veteran's left knee disability, in and of itself, 
has caused marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action. See VAOPGCPREC 6-96.


ORDER

Entitlement to a 30 percent disability rating for residuals 
of a left knee injury with degenerative joint disease and 
loss of flexion is granted, subject to the criteria governing 
payment of monetary benefits.

Entitlement to an increased rating for residuals of a left 
knee injury with degenerative joint disease and loss of 
extension is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


